210 F.2d 823
OLIVER,v.ELLIS.
No. 14797.
United States Court of Appeals, Fifth Circuit.
March 5, 1954.Rehearing Denied March 29, 1954.

Bernard H. Oliver, Jr., in pro. per.
John Ben Shepperd, Atty. Gen. of Texas, Willis E. Gresham, Asst. Atty. Gen., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
This is an attempt to appeal from an order refusing to issue the writ of habeas corpus, sued out by a prisoner seeking release from State custody, in which he is held pursuant to State process.  The district judge permitted the appeal in forma pauperis, but declined to issue a certificate of probable cause.


2
Our examination of the record to determine whether such a certificate should be issued and the appeal allowed discloses that the contentions made are without merit.  We, therefore, decline to issue a certificate of probable cause, and accordingly dismiss the appeal.


3
Dismissed.